262 P.3d 487 (2011)
2011 UT App 316
STATE of Utah, Plaintiff and Appellee,
v.
Richard A. BASH, Defendant and Appellant.
No. 20110438-CA.
Court of Appeals of Utah.
September 15, 2011.
*488 Richard A. Bash, Gunnison, Appellant Pro Se.
Mark L. Shurtleff and Marian Decker, Salt Lake City, for Appellee.
Before Judges McHUGH, THORNE, and CHRISTIANSEN.

DECISION
PER CURIAM:
¶ 1 Richard A. Bash seeks to appeal the district court's order entered on July 9, 2009.[1] This matter is before the court on a sua sponte motion for summary disposition. We dismiss the appeal for lack of jurisdiction.
¶ 2 Rule 4 of the Utah Rules of Appellate Procedure requires that a notice of appeal must be filed within thirty days of the entry of the final order or judgment appealed. See Utah R.App. P. 4(a). In a criminal matter, the sentence itself constitutes the final, appealable order. See State v. Bowers, 2002 UT 100, ¶ 4, 57 P.3d 1065. If a notice of appeal is not timely filed, this court lacks jurisdiction to consider the appeal. See Serrato v. Utah Transit Auth., 2000 UT App 299, ¶ 7, 13 P.3d 616. If the court lacks jurisdiction over an appeal, it has only the authority to dismiss the appeal. See Varian-Eimac, Inc. v. Lamoreaux, 767 P.2d 569, 570 (Utah Ct.App.1989).
¶ 3 Bash was sentenced on July 9, 2009. On May 18, 2011, Bash filed his notice of appeal in the district court. Because the notice of appeal was not timely filed, this court lacks jurisdiction to consider the appeal. See Serrato, 2000 UT App 299, ¶ 7, 13 P.3d 616. Thus, we are required to dismiss the appeal for lack of jurisdiction. See Varian-Eimac, Inc., 767 P.2d at 570.
¶ 4 Accordingly, the appeal is dismissed.
NOTES
[1]  The sentencing hearing was held on June 30, 2009. The sentence was entered on July 9, 2009.